Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and original claims filed on 04/14/2022 are acknowledged. And thus, claims 1-20 are being examined on the merits. 

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 2, 3, 11, 12 and 15 are objected to because of the following informalities: 
Specifically, claim 2 recites “wherein the styrene/acrylates copolymer in an amount of about 20wt%,” but which would be better to write as “wherein the styrene/acrylates copolymer is in an amount of about 20wt%”.  Claims 3, 11, 12 and 15 would be amended in the same manner.  Appropriate correction is required.


Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are rejected under 35 USC 103 as being obvious over Crane (US2015/0265504A1) in view of Lemann et al. (US6326013B1), Lei et al. CN109674689A (IDS of 4/14/2021), and Inoue et al. (WO2017/122757A1, citation is obtained from its corresponding document of US2019/0015311A1).  
Specifically, claims 1-8 are rejected by Crane in view of Lemann. 
Claims 9-19 are rejected by Crane in view of Lemann and further in view of CN ‘689. 
Claim 20 is rejected by Crane in view of Lemann and further in view of Inoue. 


Applicant claims including the below claims 1 and 9 filed on 04/24/2021: 

    PNG
    media_image1.png
    321
    663
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    577
    676
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Crane teaches water based cosmetic eyeliner compositions comprising a thickening polymer, a film forming polymer, a liquid fatty substance, and dyestuffs (e.g., abstract, [0259] and [0281]); the composition is provided in the form of gel eyeliner ([0002], [0009], [0108], [0281]) which reads on the instant liquid eyeliner; the film forming polymer and iron oxide are used in eyeliner composition and thus they are cosmetically acceptable because they are used for cosmetic eyeliner composition; the film forming polymer includes styrene/acrylates copolymer, acrylates copolymer, styrene/acrylates/ammonium methacrylate copolymer or a mixture thereof (e.g., [0116]) in an amount of about 0.1- about 50% (e.g., [0239] and claim 19 of prior art) which overlaps the instant range of about 15 to about 25% or 20% (instant claims 1, 2, 10, 11, and 20 – styrene/acrylate copolymer and its amount) and it is noted that when the said copolymer is used in the eyeliner composition, it would also act as additional viscosity increasing agent in addition to film forming function, in the absence of evidence to the contrary; the dyestuffs includes pigments such as iron oxide in an amount of about 5 to about 30% ([0262]-[0263]) which overlaps the instant range of about 35 to about 45% and please note that iron oxide is present in the form of particles which is equivalent to milled iron oxide, devoid of evidence to the contrary (instant claims 1, 3, 9, 10, 12, 14, 15 and 20 – iron oxide and its amount); the composition further comprises at least one emulsifier (e.g., glycerol esters, oxyalkylenated esters, and mixtures thereof) in an amount of about 0.75% (e.g., claim 25 of prior art) which reads on the instant dispersing agent and overlaps the instant range of about 0.5 to about 1% (instant claims 5 and 16). Although this prior art does not expressly teach PEG-40 hydrogenated castor oil of instant claim 20, it would be obvious to replace or to further define glycol ester or oxyalkylated esters with PEG-40 hydrogenated castor oil because replacement or further definition would have yielded no more than the predictable results (instant claim 20 – PEG-40 hydrogenated castor oil); the composition has a pH of about 4.5 to about 8 ([0029]) which overlaps the instant range of pH about 7.5 to about 8.5 (instant claim 1, 9 and 20 - pH); and Crane teaches viscosity of the composition ranges from about 2,000 to about 90,000P at low shear rate and 0.01 to 3 Pas =10 to 3000 cps at high shear rate ([0026]) wherein the viscosity at high shear rate overlaps the instant range of about 950 to 1300 cps or about 1100 cps (instant claims 1, 4, 9, 13 and 20 – viscosity); the eyeliner composition comprises the liquid fatty substance and which can be used as solvent in an amount of about 0.1 to about 30% ([0246]-[0253]) which overlaps the instant range of about 1 to about 3% (instant claims 6 and 17); the composition further comprises preservatives such as phenoxyethanol, sodium dehydroacetate, disodium EDTA, caprylyl glycol, and mixtures thereof ([0282]) such as alcohol denatured in an amount of 0.5% which overlaps the instant range of about 0.5 to about 1% (instant claims 7, 18 and 20 - preservatives), and colorants and dyes ([0282])(instant claims 8 and 19); the composition contains water ranges 39.2 to 51.2% (Table 1) (instant claim 20 – water) and butylene glycol or hydrogenated castor oil as emollient in an amount of about 1 to about 15% ([0276]-[0278]) or 3.9% (Table 1) (instant claim 20 – butylene glycol); 
Although Crane teaches high shear viscosity which overlaps the claimed range, Crane does not expressly teach the exact range of composition viscosity of instant claims 1, 8, 9, 12 and 20.  The deficiency is cured by Lemann. 
Lemann teaches a cosmetic composition comprising a dispersion of surface-stabilized polymer particles in a liquid fatty phase (title); Example 7 of prior art teaches W/O eyeliner composition comprising 32.74g of dispersion of particles of poly(methyl acrylate/acrylic acid stabilized by polystyrene copolymer, 15g of black iron oxide, etc. (col. 17); Comparative Example requires a combination of 50g  dispersion of styrene-acrylate polymer and 4 g of yellow iron oxide (col. 16); and the composition has viscosity of 0.001 -800Pas (=1 to 80000 cps) measured at 25C (col. 13, lines 38-50) which overlaps the instant range of about 950 to about 1300 cps or 1100cps. 
However, Crane does not expressly teach false eyelash magnet element of claim 9. The deficiency is cured by Lei. 
Lei discloses false eyelash cosmetic, eye-liner, eyeliner and corresponding absorption type false eyelashes, and the false eyelash eyeliner includes magnetic substance-black iron oxide and has stronger magnetism, the false eyelashes to which the small magnet which is evenly distributed along the stalk portion of false eyelash, and the said eyeliner containing iron oxide, and the false eyelash is water-resistant, sweat-resistant, oil-resistant after smearing, durable, non-blooming, no side effect on dry skin (abstract); this prior art discloses (1) using magnetic eyeliner or to draw magnetic eyeliner and (2) aligning the small magnet on the stem of the magnetically adsorbed false eyelashes with the magnetic eyeliner drawn in using step (1), and then the false eyelashes can be adsorbed to the magnetic eyeliner based on the magnetic principle to complete the wearing and the false eyelashes contain iron oxide black, a magnetic substance, which has strong magnetism and can absorb false eyelashes with small magnets, making the wearing process of false eyelashes simple, beautiful and not easy to open after wearing, and it is environmentally friendly and safe and finally, it is the development process of false eyelashes a landmark creation (page 3 of Lei translation) (instant claim 9).  
However, Crane in view of Lemann does not expressly teach PEG-40 hydrogenated castor oil of instant claim 20. The deficiency is cured by Inoue. 
Inoue teaches eyelash containing red, yellow or black iron oxide as colorant, and PEG hydrogenated castor oil such as PEG-10 hydrogenated castor oil and pEG-20 hydrogenated castor oil, PEG-40 hydrogenated castor oil triisosterate as nonionic surfactant in an amount of 0.1 to 10% which overlaps the instant range of 2.0% (e.g., [0022] and claim 1 of prior art) (instant claim 20).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Crane is that Crane does not expressly teach exact viscosity range of instant claims 1, 8, 9, 12 and 20. The deficiency is cured by Lemann. 
2. The difference between the instant application and Crane/Lemann is that Crane/Lemann does not expressly teach the exact ranges of agents and viscosity as claimed.
3. The difference between the instant application and Crane/Lemann is that Crane/Lemann does not expressly teach false eyelash elements of instant claim 9. The deficiency is cured by Lei. 
4. The difference between the instant application and Crane/Lemann is that Crane/Lemann does not expressly teach PEG-40 hydrogenated castor oil and its amount of instant claim 20. The deficiency is cured by Inoue. 
5. The difference between the instant application and the combined teachings of Crane/Lemann or Crane/Lemann/Lei is that the combined teachings do not expressly teach the embodiments of instant claims 1, 9 and 20. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the viscosity of eyeliner composition of prior art with the instant viscosity.  
One of the skilled in the art would have been motivated to do so because here, Lemann generally teaches broad range of viscosity but also overlapping range and the viscosity of eyeliner composition varies depending on type of eyeliner, e.g., liquid gel or cream, used ingredients and their amounts, intended purpose, etc., and obtaining desired or intended viscosity would not be inventive skill, in the absence of criticality evidence. 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of agents, styrene/acrylate copolymer, iron oxide, pH and viscosity with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further about 30% of prior art is close enough to about 35% of instant claim 9. In this regard, please see case law stating that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Although the applied art does not expressly teach about 40% of iron oxide of instant claims 3 and 15, such amount would be optimized or adjusted depending on the intended purpose, type of formulation, more color into eyeliner, relationship with other ingredients, etc., absent criticality evidence to the contrary is given. 
3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Crane/Lemann with magnetic base for false eyelash of Lei in order to provide strong magnetism that can absorb false eyelashes with small magnets, making the wearing process simple, durable, beautiful and not easy to open after wearing, no side-effects on eye, as taught by Lei.  
4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Crane (e.g., glycerol esters, oxyalkylated esters  with PEG-40 hydrogenated castor oil of Inoue in order to provide and/or enhance the dispersing properties of the eyeliner composition.  
5. One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the references of Crane/Lemann does not disclose the specific combination of variables (for example, viscosity increasing agent e.g., styrene/acrylate copolymer and pigment e.g., iron oxide with specific amounts thereof, intended viscosity and pH), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed elements and embodiments of (from Crane, e.g. styrene/acrylate copolymer, butylene glycol, alcohol denaturated, phenoxyethanol, and iron oxide and their overlapping amounts, and pH among others, and from Lemann, e.g., overlapping viscosity, from Inoue PEG-40 hydrogenated castor oil) to prepare the claimed composition. Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield is within the purview of the ordinary skilled artisan upon reading the cited references and would yield predictable results.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of patent no. 11007135B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a liquid eyeliner comprising styrene/copolymer, iron oxide, overlapping viscosity and pH, base including magnet element. The difference between them is that the patent ‘135 requires milled iron oxide and the claimed invention does not. However, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘135 subject matter.

Conclusion
All examined claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613